Name: 90/518/EEC: Council Decision of 24 September 1990 concerning the conclusion of an Agreement between the European Economic Community, on the one hand, and the Republic of Austria, the republic of Finland, the Republic of Iceland, the kingdom of Norway, the Kingdom of Sweden and the Swiss confederation, on the other, laying down a procedure for the exchange of information in the field of technical regulations
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  international trade;  information and information processing
 Date Published: 1990-10-23

 23.10.1990 EN Official Journal of the European Communities L 291/1 COUNCIL DECISION of 24 September 1990 concerning the conclusion of an Agreement between the European Economic Community, on the one hand, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, on the other, laying down a procedure for the exchange of information in the field of technical regulations (90/518/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Free Trade Agreements which the European Economic Community has concluded with, respectively, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation include among their aims the removal of barriers to trade; Whereas it is in the interest of the Community to establish with the said States an exchange of information in the field of technical regulations with the aim of avoiding the creation of technical barriers to trade; Whereas the Commission has held negotiations with the said States, which have resulted in an Agreement signed in Brussels on 19 December 1989. HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the Community, on the one hand, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, on the other, laying down a procedure for the exchange of information in the field of technical regulations is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall carry out, on behalf of the Community, the notification provided for in Article 17 of the Agreement (1). Done at Brussels, 24 September 1990. For the Council The President V. SACCOMANDI (1) See page 43 of this Official Journal.